Citation Nr: 0945819	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-10 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to death benefits from the Department 
of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had qualifying service from November 1951 to 
January 1952 and from April 1952 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran filed a claim for VA benefits in June 1986.  A 
December 1986 rating decision by the RO granted a non-
service-connected pension and special monthly pension.  The 
Veteran died in January 1987.  The appellant's claim for 
death benefits was received in May 1988.  In August 1988, the 
RO requested additional evidence to show that the appellant 
was the Veteran's surviving spouse.  The requested evidence 
was not received and the claim was denied in October 1988.  
The appellant did not make a timely appeal of that decision.  
Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

Effective for claims filed after August 29, 2001:  A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
appellant has submitted new and material evidence to reopen 
the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) held that the notice required by 
Veterans Claims Assistance Act of 2000 (VCAA), in claims to 
reopen, must notify the claimant of the information and 
evidence that is necessary both to reopen the claim and to 
establish entitlement to the underlying benefit sought.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Review of the VCAA notices of December 2005 and February 2009 
discloses that the appellant has not been properly notified 
that benefits were previously denied because she was not 
shown to be the Veteran's surviving spouse and what new and 
material evidence she must provide to establish that she 
qualifies as the Veteran's surviving spouse.  



Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should notify the appellant that: 
(1) benefits were previously denied 
because she was not found to be the 
Veteran's surviving spouse; and (2) 
what new and material evidence is 
needed to show that she qualifies as 
the Veteran's surviving spouse.  

2.  After allowing an appropriate time for 
response, the AOJ should adjudicate 
whether new and material evidence has been 
received to reopen a claim that the 
appellant is the Veteran's surviving 
spouse for the purpose of VA death 
benefits.  If surviving spouse status is 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  

3.  If the appellant's claim that she is 
the Veteran's surviving spouse is reopened 
and granted, the AOJ should also 
adjudicate her entitlement to VA death 
benefits, including death pension and 
dependency and indemnity compensation.  If 
entitlement to VA death benefits is 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  


Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


